Citation Nr: 1017854	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to an increased rating for lumbosacral back 
pain with spondylosis and osteoarthritis, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased rating for Grave's disease 
with iatrogenic hypoparathyroidism, hypothyroidism and 
hypokalemia, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for non-specific 
gastritis, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The claims 
originated with the RO in Honolulu, Hawaii, and the Reno, 
Nevada RO currently has jurisdiction over the claims.  

The case was before the Board in February 2008, at which time 
the Board rephrased the issue pertaining to the Veteran's 
service connected residuals of Grave's disease to ensure 
proper evaluation of his residual hypothyroidism.  All claims 
were remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, D.C., for further evidentiary 
development.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Board's February 2008 remand included a directive for the 
RO to adjudicate an inextricably intertwined issue as to 
whether service connection for intervertebral disc syndrome 
(IVDS) was warranted.  This finding was necessary as the 
Veteran's IVDS symptoms appeared to be a contributing factor 
to his overall low back disability.  

The RO did not issue a separate adjudicative action on the 
issue of entitlement to service connection for IVDS, as 
instructed by the Board.  The Board cannot determine the 
applicability of the old criteria of Diagnostic Code (DC) 
5293 (in effect prior to September 23, 2002) and/or DC 5243 
(currently in effect), which evaluates IVDS, until the 
adjudicative action is completed.   

Notably, the RO's February 2003 rating decision awarded the 
current 40 percent rating effective July 17, 1998.  This 
case, therefore, must be remanded for compliance with the 
Board's prior remand directives.

The Board also directed the RO to issue a separate rating 
action regarding the Veteran's entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  The RO has indicated that the TDIU issue is moot as 
an RO rating decision dated February 28, 2007 granted 
entitlement to TDIU.

The case was previously certified to the Board for appellate 
review in November 2006.  At the time of the Board's February 
2008 remand, the claims folder did not contain a February 
2007 RO rating decision addressing a claim of entitlement to 
TDIU.  

To date, the claims folder still does not contain such an 
adjudicative decision.

The Board does not doubt the RO's November 2009 assertion 
that the Veteran has been awarded TDIU.  However, the lack of 
such adjudicative action of record indicates that a temporary 
claims folder may exist.  The Board cannot proceed to 
adjudicate any of these claims at this time as it appears 
that the record is not complete.  The claims, therefore, must 
be remanded to ensure that any existing temporary claims 
folders are attached to the record.

As noted by the Board in the February 2008 remand, the 
Veteran's endocrine disorder could potentially be rated under 
DC 7905, which evaluates hypoparathyroidism.  Under this 
diagnostic code, the currently assigned 10 percent rating 
contemplates hypoparathyroidism requiring continuous 
medication for control.  A 60 percent rating is warranted for 
marked neuromuscular excitability, or; paresthesias (of arms, 
legs or circumoral area) plus either cataract or evidence of 
increased intracranial pressure.  38 C.F.R. § 4.119.

The Veteran could also be potentially evaluated under DC 
7903, which evaluates hypothyroidism.  The current 10 percent 
rating contemplates fatigability, or; continuous medication 
required for control.  The next higher 30 percent rating is 
warranted for hypothyroidism with fatigability, constipation, 
and mental sluggishness.   Hypothyroidism with muscular 
weakness, mental disturbance, and weight gain is rated 60 
percent disabling.   Hypothyroidism with cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness 
is rated 100 percent disabling.  38 C.F.R. § 4.119.

The evidence of record reflects the Veteran's history of 
periodic paralysis due to episodes of hyperkalemia, stemming 
from his service-connected endocrine disorder.  In general, 
the Veteran has described "drop attacks" when his potassium 
levels are low, but his overall symptoms improve with 
potassium supplements.  

Notably, the Veteran has been hospitalized on several 
occasions due to hyperkalemic episodes, to include as 
recently as June 2009.  At times, the Veteran has been 
described as manifesting a "profound overall generalized 
fatigue" but at other times his findings have been within 
normal limits.  There are assessments of potential weight 
gain due to hypothyroidism, and the Veteran is being treated 
for a mental disorder which includes his complaint of 
cognitive dysfunction.

Evidence added to the record since the Board's February 2008 
remand includes the June 2009 hospitalization records for a 
hyperkalemic episode.  A February 2009 ophthalmology 
consultation noted a finding of trace cataracts.  As 
indicated above, under DC 7905, the development of a cataract 
is one of the criteria for supporting a 60 percent rating.  

In light of the newly added evidence, the Board is of the 
opinion that the Veteran should be afforded additional VA 
examination to determine all symptomatology and complications 
relating to his service-connected Grave's disease with 
iatrogenic hypoparathyroidism, hypothyroidism and 
hypokalemia.

In light of the fact that it appears the Veteran has been 
granted TDIU (100%), the Veteran may wish to withdraw his 
claim before the Board (in writing).  The Veteran may discuss 
this issue with his representative.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of 
treatment for low back disability, Grave's 
disease with iatrogenic hypoparathyroidism, 
hypothyroidism and hypokalemia, and non-specific 
gastritis since November 2009.

2.  Associate with the claims folder any 
temporary claims folders which exist, to include 
the reported February 28, 2007 RO rating 
decision which granted entitlement to TDIU.

3.  Adjudicate the issue of entitlement to 
service connection for IVDS and TDIU (unless the 
TDIU determination has been undertaken as 
reported).  A separate rating action should be 
issued by the RO.  This new rating action, if 
unfavorable, will not be before the Board unless 
it is appealed by the Veteran to the Board.

4.  Upon completion of the above, schedule the 
Veteran for appropriate VA examination to 
determine the current nature and severity of his 
service-connected Grave's disease with 
iatrogenic hypoparathyroidism, hypothyroidism 
and hypokalemia.  All indicated tests and 
studies should be conducted.  

The examiner is requested to provide findings as 
to whether, due to service-connected Grave's 
disease with iatrogenic hypoparathyroidism, 
hypothyroidism and hypokalemia, the Veteran 
manifests neuromuscular excitability, 
paresthesias (of arms, legs or circumoral area), 
cataract, evidence of increased intracranial 
pressure, fatigability, constipation, mental 
sluggishness/disturbance (dementia, slowing of 
thought, depression), weight gain, cold 
intolerance, cardiovascular involvement, 
bradycardia (less than 60 beats per minute) 
and/or sleepiness.

If any opinion cannot be provided without resort 
to speculation, the medical examiner must 
provide the reasoning for that determination and 
clearly identify the precise facts which could 
not be determined.  In particular, the examiner 
should clarify:

	a) whether there is any further need for 
information or testing necessary to make a 
conclusive determination; and/or

	b) whether the opinion could not be rendered 
due to limitations of knowledge in the medical 
community at large and not those of the 
particular examiner (e.g., whether there is need 
to resort to medical literature or obtain a 
specialist opinion, that there is insufficient 
medical knowledge that a specific in-service 
injury or disease could possibly cause the 
claimed condition, and/or that the actual cause 
cannot be selected from multiple potential 
causes).  

5.  Thereafter, readjudicate the Veteran's 
claims on appeal.  If any claim remains denied, 
the Veteran and his representative should be 
provided a supplemental statement of the case 
and the applicable period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

